BUCKINGHAM, Judge,
concurring in result.
This unfortunate situation could have been avoided had the trial judge either allowed the case to be transferred to another Fayette Circuit Court judge or disclosed the relationship prior to the trial. Neither of those circumstances occurred, and I concur with the majority that the judgment must be vacated and the case remanded for a new trial. However, I concur in the result for reasons slightly different from those cited in the majority opinion. Because of the importance of the issues and the amount of the judgment, I desire to write separately.
The majority opinion holds that the trial judge was automatically disqualified because of her husband’s relationship with the firm that represented Oliver. While I agree that KRS 26A.015(2)(d)2 and Canon 3E(l)(d)(ii) of the Kentucky Code of Judi*664cial Conduct require a judge to disqualify herself if one of the parties to the proceeding is represented by her spouse, I disagree that Rule 1.10(a) of the Kentucky Code of Professional Conduct requires automatic disqualification of the judge in this situation. That rule relates to the representation of clients by attorneys and does not relate to the conduct or disqualification of the judge. I also disagree that JE-84 has any relevance. Rather, I agree with the commentary to Canon 3E(l)(d) that “[t]he fact that a lawyer in a proceeding is affiliated with a law firm with which a relative of the judge is affiliated does not of itself disqualify the judge.”
I disagree with the majority and agree with Oliver that whether the judge’s husband had “more than a de minimis interest that could be substantially affected by the proceeding” is a relevant issue. Canon E(l)(d)(iii). I disagree with the majority’s reliance on the Middle States case, which held that the judge was disqualified based solely on the brother-in-law relationship, since the brother-in-law was a member of the firm and there was not a de minimis interest issue in the case. However, under the definition of “de minimis ” in the terminology section of the Kentucky Code of Judicial Conduct, I conclude that the judge’s husband in this case had more than a de minimis interest. “De minim-is ” is defined as “an insignificant interest that could not raise reasonable question as to a judge’s impartiality.” The definition focuses on whether the interest is so insignificant as not to raise a reasonable question as to the judge’s impartiality. I believe the judge’s husband’s interest could clearly raise a reasonable question as to the judge’s impartiality in this case.1
Regardless of whether or not the interest of the judge’s husband was de minim-is, the judge was required to disqualify because of the appearance of impropriety. Canon 3E(1) requires disqualification where the judge’s impartiality might reasonably be questioned. “The test for appearance of impropriety is whether the conduct would create in reasonable minds a perception that the judge’s ability to carry out judicial responsibilities with integrity, impartiality and competence is impaired.” Commentary to Canon 2A of the Kentucky Code of Judicial Conduct. I believe the relationship created in reasonable minds a perception that the judge’s impartiality was impaired. Even though there may have been no real basis for disqualification, “[a] judge should disclose on the record information that the judge believes the parties or their lawyers might consider relevant to the question of disqualification.” See commentary to Canon 3E(1).2 In short, the trial judge should have disqualified herself for this additional reason even if her husband’s interest in the proceeding was only de minimis.3
*665Next, I agree with the majority that there was no waiver by Dr. Abell of the disqualification, although I agree for a slightly different reason. The majority holds that there was no waiver because the remittal of disqualification procedure set forth in Canon 3F was not followed. Although this issue has not been addressed by Kentucky courts, I agree with the Iowa Supreme Court that the disqualification of a judge may be waived “by proceeding without objection with the trial of the case with knowledge of the disqualification” in addition to waiver by the remittal of disqualification procedure set forth in Canon 3F. See Citizens First Nat’l. Bank v. Hoyt, 297 N.W.2d 329, 333 (Iowa 1980). Furthermore, Kentucky case law holds that knowledge of grounds for disqualification coupled with a failure to object constitutes a waiver of the disqualification. See Harrell v. City of Middlesboro, Ky., 287 S.W.2d 614, 615 (1956); Jones v. Stivers, Ky., 447 S.W.2d 869, 870 (1969); Bailey v. Bailey, Ky., 474 S.W.2d 389, 391 (1971).4
Although I believe that disqualification may be waived by means other than in accordance with Canon 3F, I do not believe that such a valid waiver occurred in this case. Dr. Abell’s attorney knew of the relationship, but it appears uncontradicted that Dr. Abell did not.5 Oliver cites Siler v. Proctor Coal Co., 272 Ky. 477, 114 S.W.2d 749 (1938), for the argument that the knowledge of the attorney of grounds for disqualification is imputed to the client.
The Siler case was decided prior to the adoption of the Kentucky Code of Judicial Conduct. Thus, I do not believe that case would be applicable to these circumstances for two reasons. First, there was no affirmative duty upon the trial judge in that case to either disqualify or even disclose any relationship to the litigants. There was merely an allegation that the judge was prejudiced against one of the litigant’s attorneys. Second, although I believe there may be a waiver of disqualification other than through Canon 3F, I conclude that such waiver must be by all parties and attorneys as in the case of a Canon 3F remittal of disqualification. In the case sub judice, Dr. Abell was not aware of the relationship and thus could not waive disqualification. Imputing the knowledge of Dr. Abell’s attorney to him would not be consistent with Canon 3F which requires the parties as well as their attorneys to waive disqualification.
Finally, citing Tennant v. Marion Health Care Foundation, Inc., 194 W.Va. 97, 459 S.E.2d 374 (1995), Oliver argues that the mere appearance of impropriety does not require a new trial. She asserts that she should not be penalized by either the judge’s failure to disclose the relationship or Dr. Abell’s attorney’s conscious decision not to raise the issue until after the trial. The Tennant case is distinguishable for two reasons. First, in Tennant the failure to disclose the facts leading to disqualification was inadvertent. Here, the trial judge knowingly failed to disclose the facts. Second, in Tennant only the canon involving the appearance of impropriety was involved. Here, the canon involving the judge’s spouse having more than a de minimis interest was also in*666volved. I concur with the result for the reasons stated in this opinion.

. The judge’s husband was listed as a member of the firm in the Martindale-Hubble Directory, and he was pictured with the other two members-of the firm in a picture in an advertisement.


. It appears that the trial judge may not have disclosed the relationship because her husband had an ethics opinion from Professor Richard Underwood of the University of Kentucky School of Law which stated that “the mere fact that you are associated with a firm should not disqualify the other lawyers in the firm from appearing before your judicial spouse.” While this opinion may protect the other members of the firm from a willful ethical violation, it does not address the obligation of the judge to disclose the relationship and disqualify. The opinion interprets ethical rules of conduct for attorneys under the Kentucky Code of Professional Responsibility and not ethical rules of conduct for judges under the Kentucky Code of Judicial Conduct.


. See Huffman v. Arkansas Judicial Discipline and Disability Comm’n., 344 Ark. 274, 42 S.W.3d 386 (2001), which involved somewhat *665similar circumstances and contains sound reasoning on this issue.


. These cases were decided before the adoption of the Kentucky Code of Judicial Conduct.


. If there were a fact issue regarding whether Dr. Abell knew or did not know of the relationship, I would remand for a hearing on the waiver issue rather than remand for a new trial. However, Oliver does not specifically dispute in her brief Dr. Abell’s assertion that he did not know of the relationship until after the trial.